United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-4386
                                     ___________

United States of America,                 *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Missouri.
                                          *
Robert E. Collier,                        *      [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: May 18, 2006
                                 Filed: August 10, 2006
                                  ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Robert E. Collier pleaded guilty to possession with intent to distribute cocaine
base, in violation of 21 U.S.C. § 841(a)(1). The district court determined that Collier's
advisory guidelines range was one hundred eighty-eight months to two hundred thirty-
five months, then sentenced him to seventy-two months. The government appeals the
sentence as unreasonable. We remand.
I.    BACKGROUND

       Pursuant to a written plea agreement, Collier and the government recommended
that Collier be sentenced for possession of 22.81 grams of cocaine base. The
Presentence Investigation Report (PSR) set the base offense level at twenty-eight.
From that, the PSR deducted three levels for acceptance of responsibility. Collier's
criminal history placed him in Category IV, and the guidelines range stood at eighty-
four to one hundred five months.

       However, because Collier's crime was a controlled substance offense, and he
had two prior controlled substance state felony convictions, the PSR classified Collier
as a career offender, pursuant to U.S. Sentencing Guidelines Manual § 4B1.1. The
career-offender classification changed Collier's base offense level to thirty-four.
Applying the three-level deduction for acceptance of responsibility, Collier's total
offense level was thirty-one. In addition to the increase in total offense level, the
career-offender classification also raised Collier's criminal history category to VI.
With the career-offender enhancements, Collier faced a guidelines range of one
hundred eighty-eight to two hundred thirty-five months.

       At sentencing, Collier did not object to the PSR, and the district court adopted
the PSR without change. Collier acknowledged that he was facing sentencing as a
career offender, but argued that he was not the "typical" career offender. Collier
pointed out that he was a high school graduate, had served four years active duty in
the United States Army, had suffered depression since childhood, maintained a work
history, tried to support his family, had a good relationship with his daughter, and was
fairly successful in pre-trial drug treatment. Defense counsel also pointed out that
Collier had participated in drug treatment on his own at least four times.

      The district court remarked that Collier's main problem was his drug addiction.
The district court warned told Collier that the next time he came to court, he would

                                          -2-
spend the rest of his life in jail. The district court noted that one of the problems was
that Collier had not received significant time for his previous state drug convictions,
which would have made Collier realize the seriousness of his problems. In addition,
no drug quantity information was provided from those previous convictions, but that
the quantities were likely small because Collier served very short amounts of time.

       The district court sentenced Collier to seventy-two months, citing Collier's
military history and drug addiction. The government appeals the sentence as
unreasonable.

II.   DISCUSSION

       At sentencing, the district court must determine the applicable guidelines range.
United States v. Haack, 403 F.3d 997, 1003 (8th Cir.), cert. denied, 126 S. Ct. 276
(2005). Once this range is determined, the court must determine if a traditional
departure is appropriate to arrive at a "guidelines sentence." Id. After determining the
guidelines sentence, the court must apply the 18 U.S.C. § 3553(a) factors in imposing
the sentence. 403 F.3d at 1003.

      We engage in a two-step inquiry on review. United States v. Mashek, 406 F.3d
1012, 1016-17 (8th Cir. 2005). We review the district court's determination of the
guidelines sentence de novo and findings of fact for clear error. Id. at 1017. We then
review a decision to sentence outside of the guidelines range for abuse of discretion,
and the ultimate sentence imposed for reasonableness, taking into account the factors
present in 18 U.S.C. § 3553(a). 406 F.3d at 1017-18.

      In this case, the district court correctly determined the "applicable guidelines
range," as required by Haack. 403 F.3d at 1003. The district court then abruptly
sentenced Collier to a sentence significantly lower than this range, giving only a
cursory explanation, pointing to Collier's cocaine addiction, the lenity of previous

                                          -3-
state court sentences, and his military service. Though we do not require "robotic
incantations" from sentencing judges, United States v. Lamoreaux, 422 F.3d 750, 756
(8th Cir. 2005), non-guidelines sentences "'are reasonable so long as the judge offers
appropriate justification under the factors specified in 18 U.S.C. § 3553(a). How
compelling that justification must be is proportional to the extent of the difference
between the advisory range and the sentence imposed.'" United States v. Claiborne,
439 F.3d 479, 481 (8th Cir. 2006) (quoting United States v. Johnson, 427 F.3d 423,
426-27 (7th Cir. 2005)).

        The district court failed to elucidate its reasoning sufficiently for this court to
affirm Collier's sentence, which is significantly lower than the sentencing range. We
also note that Collier urged the district court not to sentence him as a career offender,
and the actual sentence imposed was well below the guidelines range. Yet, on the
record before us, the district court did not consider whether a traditional departure was
appropriate in determining the "guidelines sentence." Haack, 403 F.3d at 1003.
Because the court sentenced Collier significantly below the applicable guidelines
range, without either considering a traditional departure or detailing a compelling
justification for a non-guidelines sentence, we remand for resentencing.

III.   CONCLUSION

       This matter is remanded for proceedings consistent with this opinion.
                        ______________________________




                                           -4-